Citation Nr: 1037518	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  09-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected pes planus.  

2.  Entitlement to a compensable evaluation for the service-
connected malaria.  

3.  Entitlement to a compensable evaluation for the service-
connected residual appendectomy scar.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1941 to August 1945.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the RO in 
Newington, Connecticut.  The RO in St. Petersburg, Florida has 
since certified this appeal to the Board for appellate review.

The Veteran testified in support of these claims during a hearing 
held at the RO before a Decision Review Officer (DRO) in December 
2009.  

The Veteran also initiated an appeal of the RO's January 2009 
rating decision denying service connection for residuals of back 
surgery and the petition to reopen the claim of service 
connection for stomach problems.  

However, after the RO responded to the Veteran's Notice of 
Disagreement by issuing a Statement of the Case in February 2010, 
the Veteran did not perfect his appeal by submitting any document 
that may be construed as a Substantive Appeal in a timely 
fashion.  

After the appeal period expired, in an August 2010 Appellant's 
Brief, the Veteran's representative mentioned the claim of 
service connection for stomach problems.  By so doing, he is 
petitioning to reopen the previously denied claim.  The Board 
refers this matter to the RO for appropriate action.

For good cause shown, this case is advanced on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for a compensable evaluation for the service-connected 
malaria is addressed in the REMAND portion of this document  and 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The service-connected bilateral pes planus is shown to be 
manifested by tenderness and abnormal weight bearing  and 
productive of a disability picture that more closely resembles 
that of severe impairment; findings of pronounced pes planus are 
not demonstrated.

2.  The service-connected residual appendectomy scar is not shown 
to be more than minimally visible, superficial and non-painful, 
nor does it involve skin breakdown, inflammation, edema or keloid 
formation or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 30 
percent, but not higher for the service-connected pes planus are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2009).

2.  The criteria for the assignment of a compensable evaluation 
for the service-connected residual appendectomy scar are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.118, DCs 
7804, 7805 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).


A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

During the course of this appeal, the Court held that, with 
regard to claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the DC under which the claimant 
is rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant.  

As well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability rating 
will be determined by applying relevant DCs, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the notice 
must provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. at 43-
44. 

Subsequently, however, the United States Court for the Federal 
Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and 
held that the statutory scheme did not require the notification 
noted above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran specific 
and that daily life evidence was not statutorily mandated.  

The Federal Circuit thus vacated the Court's decision to the 
extent it required notification of alternative DCs and the need 
to submit potential daily life information on the basis that such 
evidence was not needed for proper claims adjudication.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran with VCAA notice on his claims by 
letters dated August 2006, January 2007 and September 2008.  The 
content of these notice letters reflects compliance with 
pertinent regulatory provisions and case law, noted above.  

In the letters, the RO acknowledged the Veteran's claims, 
notified him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, notified 
him of VA's duty to assist and indicated that it was developing 
his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, it identified 
the evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure VA's 
receipt of all pertinent evidence.  

Notice under VCAA must be provided a claimant prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 
(2004).  

In this case, as shown, some of the notice the RO provided was 
untimely.  However, the RO cured this timing defect in February 
2010, when it readjudicated the Veteran's claims in a 
supplemental statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2009).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including post-
service treatment records.  

The RO also conducted medical inquiry in support of the claims by 
affording the Veteran a VA examination, during which an examiner 
discussed the severity of the Veteran's pes planus and 
appendectomy scar.


II.  Analysis

The Veteran contends that the evaluations assigned his pes planus 
and appendectomy scar do not accurately reflect the severity of 
his foot symptomatology and scar residuals.  

According to written statements and his hearing testimony in 
December 2009, the service-connected pes planus causes him 
considerable pain when walking and standing in one position for 
an extended period of time, necessitates the use of orthotics, 
which relieve some of the discomfort, a brace and a cane, results 
in abnormal weight bearing, and involves deformity, including 
pronation, slight pain on use, swelling, calluses and foot drop.  
His appendectomy scar, he asserts, is noticeable and occasionally 
causes pain.


A.  Schedular

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2009).

In claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in such cases, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
examination on which an evaluation is based must adequately 
portray the anatomical damage, and the functional loss, with 
respect to all of these elements.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion and a part that becomes painful 
on use must be regarded as seriously disabled.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of the 
skin, absence of normal callosity or the like.  38 C.F.R. §§ 
4.40, 4.45 (2009).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) 
(holding that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability and that, if the service-
connected disability involves a joint rated based on limitation 
of motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss due 
to weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned 
joints due to healed injury are entitled to at least the minimum 
compensable evaluation for the joint. 38 C.F.R. § 4.59 (2009).


1.  Pes Planus

The RO has rated the service-connected pes planus as 10 percent 
disabling pursuant to DC 5276.  

DC 5276 provides that a 10 percent evaluation is assignable for 
unilateral or bilateral moderate acquired flatfoot with weight-
bearing line over or medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and use of the feet.  

A 20 percent evaluation is assignable for unilateral severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  

A 30 percent evaluation is assignable for bilateral severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities or for unilateral pronounced flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes or appliances.  

A 50 percent evaluation is assignable for bilateral pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2009).

A medical professional initially characterized the condition as 
symptomatic in February 1947 during a VA examination.  On that 
date, the Veteran reported that his feet ached after a long 
period of standing.  

In 2001, the Veteran recently reported that his pes planus had 
worsened.  The next year, he sought VA treatment for bilateral 
foot pain.  At that time, he indicated that he was using 
orthotics with great results.  

During outpatient treatment visits dated from 2002 to 2006, 
medical professionals occasionally confirmed bilateral foot pain.  
Frequently during routine foot care visits from 2003 to 2006, the 
Veteran denied foot problems.

In June 2007, the Veteran underwent a VA foot examination and 
reported having foot pain on standing and weight bearing, 
weakness, stiffness, swelling, fatigability and a lack of 
endurance.  

The VA examiner noted that the Veteran was wearing a foot brace 
on the right secondary to foot drop due to spinal disease and 
orthotics, bilaterally, which relieved some of his foot pain.  

The VA examiner also noted that the Veteran occasionally used a 
cane for ambulation and had flare-ups of foot pain with weight 
bearing, which necessitated sitting down.  

The VA examiner noted edema, instability in gait without the use 
of a cane, weakness, and pain on manipulation, bilaterally, but 
no tenderness, callosities, breakdown or unusual shoe pattern 
wear indicative of abnormal weight-bearing, or deformities.  

Significantly, the VA examiner characterized the Veteran's 
bilateral pes planus as significant, causing moderate to severe 
functional limitations on weight-bearing.  

The Veteran underwent another VA foot examination in February 
2010 and again reported worsening foot pain, but denied flare-
ups.  The VA examiner noted tenderness and abnormal weight 
bearing, but no pain on motion, swelling, instability, weakness, 
pronation, atrophy or deformity.  

The VA examiner indicated that the bilateral pes planus had no 
significant occupational effect, and mild to moderate impairment 
on activities of daily living.   

During the course of this appeal, the service-connected bilateral 
pes planus did not reflect findings of deformity, marked or 
otherwise, or characteristic callosities.  However, the VA 
examiner in 2007 characterized the disability picture as being 
manifested by functional impairment extending from moderate to 
severe in degree.  

While the VA examiner in 2010 identified mild to moderate 
impairment, the record when viewed in its entirety, presents a 
basis for concluding that the service-connected disability 
picture more nearly approximates the criteria for the assignment 
of 30 percent rating for the period of the appeal.  

Thus, in resolving all reasonable doubt in favor of the Veteran, 
the service-connected bilateral pes planus warrants the 
assignment of a 30 percent evaluation under DC 5276.


2.  Appendectomy Scar

The RO has evaluated the Veteran's appendectomy scar as 0 percent 
disabling pursuant to DC 7805, which governs ratings of scars.  
During the course of this appeal, in September 2008, VA revised 
the criteria for rating skin disabilities, which include scars.  
73 Fed. Reg. 54,708 (Sept. 23, 2008).  This revision applies only 
to claims received on or after October 23, 2008 and is thus not 
applicable in this case.  

According to the criteria in effect prior to October 2008, scars 
on the head, face, or neck are to be rated under DC 7800, based 
on disfigurement.  38 C.F.R. § 4.118, DC 7801 (2007).  Scars, 
other than on the head, face or neck, which are deep or cause 
limited motion, are to be rated 10 percent disabling if the area 
or areas of scarring exceed 6 square inches (39 sq. cm).  38 
C.F.R. § 4.118, DC 7801 (2007).  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note(2) (2007). 

Scars, other than on the head, face or neck, which are 
superficial and do not cause limited motion are to be rated 10 
percent disabling if the area or areas of scarring is 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 
(2007).  

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2) (2007).  

Scars that are superficial and unstable or superficial and 
painful on examination are also to be rated 10 percent disabling.  
38 C.F.R. § 4.118, DCs 7803, 7804 (2007).  

An unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 
7803, Note (1) (2007).  

All other scars are to be rated based on limitation of function 
of the affected part.  38 C.F.R.§ 4.118, DC 7805 (2007).

The service-connected disability picture at issue does not meet 
the criteria for an increased, compensable evaluation under any 
of the previously noted DCs.  

The Veteran's appendectomy scar is shown to be minimally visible, 
superficial and non-painful.  It is not shown to involve skin 
breakdown, inflammation, edema or keloid formation or functional 
impairment.

During service in 1941, the Veteran underwent an appendectomy, 
which resulted in a scar.  Since then, he has not sought 
treatment for the scar, but he has undergone VA examinations 
thereof.  In February 1947, a VA examiner characterized the scar 
as asymptomatic.  

In June 2007, the Veteran reported having no symptoms of 
discomfort from the scar.  The VA examiner described the scar as 
curvilinear, measuring six inches, stable, superficial, not deep, 
level, mildly hypopigmented and well healed with atrophied skin, 
but no pain, adherence to underlying tissue, induration, 
inflexibility of the skin, or associated limitation of function, 
including motion.   

In February 2010, the VA examiner described the scar as minimally 
visible, measuring 12 centimeters, non-painful and not 
superficial with no skin breakdown, inflammation, edema, keloid 
formation, or disabling effects, including occupationally and 
with regard to daily activities. 

In the absence of pertinent findings (deep, painful, unstable, or 
functionally limiting), or extensive scarring, a compensable 
evaluation is not assignable under any pertinent DC. 


B.  Extraschedular & Total Disability 

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO or Board must specifically decide whether to refer 
the claim to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for consideration of the 
matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is 
authorized to approve the assignment of an extraschedular 
evaluation if the claim "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2009).

Under certain circumstances, a claim for a total disability 
evaluation based on individual unemployability due to service-
connected disability(ies) (TDIU) may also be considered a 
component of a claim for a higher initial or increased 
evaluation.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir.2009). 

This question arises when a claimant: (1) submits evidence of a 
medical disability; 
(2) makes a claim for the highest evaluation possible; and (3) 
submits evidence of unemployability.  

In such a case, the evidence and assertion satisfy the 
requirement of 38 C.F.R. § 3.155(a), which defines an informal 
claim and indicates that it must "identify the benefit sought", 
and mandates consideration of whether a TDIU is assignable.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, neither the Veteran, nor the record raises the 
question of an increased evaluation on an extraschedular basis or 
mandates consideration of a TDIU claim.  

The Veteran does not assert that his pes planus or appendectomy 
scar interferes, markedly or otherwise, with his ability to work 
or required frequent medical attention beyond that contemplated 
by the established rating criteria.   




ORDER

An increased evaluation of 30 percent for the service-connected 
pes planus is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased, compensable evaluation for the service-connected 
residual appendectomy scar is denied. 


REMAND

The Veteran contends that, since he contracted malaria during 
service and received treatment therefor (quinine), he has 
continued to experience symptoms of the disease, including 
chills, sweating and fever, several times yearly.  

The RO denied this claim on the basis that, according to a report 
of VA examination conducted in June 2007, the Veteran had had 
resolution and no exacerbations of the malaria.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
a claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a decision on 
a claim.  In this case, such an examination is necessary.  The RO 
afforded the Veteran a VA examination during the course of this 
appeal, but the report of this examination is inadequate to 
decide this claim for increase.  

At the time of the examination, the Veteran reported the 
aforementioned symptoms, which he is competent to do, and 
indicated that they manifest multiple times yearly.  In providing 
the opinion, however, the VA examiner did not discuss the 
reported symptoms, including whether they might represent a 
residual of the malaria.  Instead he based his opinion on the 
fact that the Veteran had had stable weight and no end-organ 
damage.  

Based on the foregoing, this remaining matter is REMANDED to the 
Ro for the following action :

1.  The RO should arrange for the Veteran 
to undergo a VA examination in order to 
evaluate the severity of the service-
connected malaria.  The claims file should 
be made available to the examiner for 
review of all pertinent documents therein.  
The examiner should conduct a thorough 
evaluation, including all indicated tests 
and then:

a)  The examiner should record in 
detail the reported history of 
flu-like symptoms, including the 
nature of the symptoms and how 
frequently they manifest; 

b)  The examiner should opine as 
to whether these symptoms at 
least as likely as not represent 
residuals of the service-
connected malaria; 

c)   The examiner should discuss 
the likely etiology of the 
claimed vitamin deficiency, to 
include the Veteran's assertion 
that such is causally related to 
the service-connected for 
malaria.   

2.  Following completion of all indicated 
development, The RO should readjudicate 
this claim for increase based on all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished with 
a fully responsive Supplemental Statement 
of the Case and afforded with a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned  to the 
Board for the purpose of appellate disposition.    

The Veteran does have the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


